DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 7 is objected to because of the following informalities: in line 1, “The calibration system according to claim 1” should be changed to -- The calibration system according to claim 6 --. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: in line 1, “The calibration system according to claim 1” should be changed to -- The calibration system according to claim 6 --. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: in line 1, “The calibration system according to claim 1” should be changed to -- The calibration system according to claim 6 --. Appropriate correction is required.

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “memory unit, antenna module, reference antenna module and calibration antenna module”, as recited in application claim 1 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the following reasons below:
The claimed elements “memory unit, antenna module, reference antenna module and calibration antenna module” includes structural terms “memory and antenna”, therefore, the claimed elements do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicants assert that the claimed elements “memory unit, antenna modules, reference antenna module and calibration antenna module”, as recited in application claim 6 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 
The claimed elements “memory unit, antenna modules, reference antenna module and calibration antenna module” includes structural terms “memory and antenna”, therefore, the claimed elements do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)    Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)    Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. U.S. Patent Application Publication No. US 2017/0366242 A1.

Regarding claim 11, LEE et al. discloses a beamforming device (LEE et al. discloses a digital beamforming circuit, see para. [0039]), comprising:
a processor (a processor in paras. [0023] and [0063]);
a memory unit (in para. [0041], LEE et al. discloses the RF beamforming unit may include a memory that corresponds to the claimed memory unit);
a baseband circuit electrically connected to the processor and the memory unit (in para. [0040], a baseband module is disclosed); and a plurality of antenna modules, each including a plurality of antenna elements (in para. [0035], LEE et al. FIG. 2 discloses a simplified hybrid beamforming architecture that similarly includes a four-element array 208, in which there are two antenna modules), and a plurality of phase shifters (in para. [0036], LEE et al. FIG. 2 discloses phase shifter array 206), and a plurality (in para. [0039], LEE et al. further discloses variable gain amplifiers)
wherein the memory unit stores a plurality of reference codebooks and instruction data, and the reference codebooks respectively have reference angles that are different from each other (in para. [0053], LEE et al. further discloses in another embodiment that 
in order to support a variable number of steerable beams, beamforming designs may therefore need a separate codebook for each setting, e.g. a different codebook for each possible setting of the number of elements per beam. Accordingly, the RF unit may need to store multiple separate codebooks, corresponding to the claimed reference codebooks, e.g. one for each element-to-beam setting).
LEE et al., however, does not expressly disclose the reference codebooks respectively have reference angles that are different from each other as set forth in the application claim.
In para. [0041], LEE et al. further discloses a codebook containing a plurality of codewords wherein each codeword may specify a particular phase shift for a respective phase shifter of the RF phase shifter array to realize. Since each of separate codebooks have a set of particular codewords, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that separate codebooks have different phase shifts, from each other, for respective phase shifters of the RF phase shifter array. 

LEE et al. further discloses the instruction data is used to respectively assign a predetermined codebook from the plurality of reference codebooks for the baseband circuit to control the plurality of antenna modules when the plurality of antenna modules are transmitting and receiving signals (in para. [0054], the hybrid beamformer may initially be transmitting to (and optionally also receiving with) two users at different locations. Accordingly, the beamforming control unit may select to dedicate four of the eight RF chains to the first user and the remaining four RF chains to the second user. The beamforming control unit may therefore utilize a specific "4RF" codebook, corresponding to the claimed predetermined codebook).

Allowable Subject Matter

Claims 1-5 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “A calibration method for a beam forming device including a processor, a memory unit, a baseband circuit and a plurality of antenna module, the plurality of antenna modules including a reference antenna module and at least one calibration antenna module, and each of the plurality of antenna modules including a plurality of antenna elements, a plurality of phase shifters and a plurality of amplifiers corresponding to the plurality of antenna elements, the calibration method comprising the steps”, as set forth in the application claim. The closest prior art of record, LEE et al. U.S. Patent Application Publication No. US 2017/0366242 A1, either singularly or in combination, cannot teach or suggest the uniquely underlined distinct features.

Claims 6-10 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 6, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “A calibration system for beamforming device”, as set forth in the application claim. The closest prior art of record, LEE et al. U.S. Patent Application Publication No. US 2017/0366242 A1, either singularly or in combination, cannot teach or suggest the uniquely underlined distinct features.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631




/KHANH C TRAN/Primary Examiner, Art Unit 2631